DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452).
With respect to claim 14, the reference of Anderson et al. discloses a method for performing a cryoprocedure on a biological sample including: loading the biological sample (embryo)(E) into a tubular member (20); positioning the tubular member (20) in a first solution (54 or 62) with the biological sample retained therein (Fig. 1); removing the tubular member from the first solution with the biological sample retained therein; and positioning the tubular member in a second solution (62 or 80) with the biological sample retained therein.
While the reference of Anderson et al. discloses that the loading is performed using a syringe, claim 14 differs by reciting that the loading is performed using capillary action.
The references of Lewis et al. and Toner et al. disclose that it is known in the art to employ either passive capillary action or active pressure to draw fluid up a tube that includes an embryo that is to be treated/exposed to a fluid within the tube (¶[0135]-[0137] of Lewis et al. and ¶[0076] of Toner et al.).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ capillary action as an alternative means recognized in the art to load and/or contact solutions with an embryo drawn-in and positioned within a capillary tube.
With respect to the densities of claim 17, the solutions 54, 62 and 80 are different and therefore would be inherently of different densities.
With respect to claim 18, the treatment of a plurality of embryos rather than a single cell would have been well within the purview of one having ordinary skill in the art while allowing multiple embryos to be treated using the same processing steps and tubes.

With respect to claim 20, the perforated element (35) is positioned within a pod (31), wherein the pod is configured to hold the perforated element (35) in the tubular member (20) and wherein the pod (31) is couplable to the tubular member (col. 3, lines 45-52).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452) taken further in view of Burbank et al.(US 2011/0207112).
The combination of the references of Anderson et al. and Lewis et al. or Toner et al. has been discussed above with respect to claim 14.
With respect to claim 17, if it is determined that the reference of Anderson et al. does not inherently disclose solutions of different densities, the reference of Burbank et al. discloses that it is known in the art to expose an embryo to a plurality of different solutions (¶[0049]-[0051]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to expose the embryo of the reference of Anderson et al. to the different solutions disclosed by the reference of Burbank et al. for the known and expected result of providing an art recognized series of solutions for contacting an embryo for cryopreservation and/or reanimation as suggested by the reference of Burbank et al.  The different solutions disclosed by the reference of Burbank et al. would have different densities.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) or Toner (US 2013/0260452) taken further in view of Burbank et al.(US 2014/0342454).
The combination of the references of Anderson et al. and Lewis et al. or Toner et al. has been discussed above with respect to claim 14.
If it is determined that the use of a plurality of embryos would not be obvious in view of the disclosure of Anderson et al., the reference of Burbank et al. (‘452) discloses that is it known in the art to treat a plurality of embryos within a capillary tube device (¶[0090]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide a plurality of embryos within the treatment device of the modified reference of Anderson et al. for the known and expected result of allowing a plurality of embryos to be treated at the same time within the same device.

Response to Arguments
35 USC 112(f)
	With respect to claim 20 invoking 35 USC 112(f), claim 20 is no longer considered to invoke 35 USC 112(f) in view of the amendment to claim 20 and related comments on pages 5-6 of the response dated 2/22/2021.

35 USC 112(b)
	With respect to the rejections of claims 14 and 16-20 under 35 USC 112(b), this rejection has been withdrawn in view of the amendments to claims 14 and 19 and related comments on page 6 of the response dated 2/22/2021.

35 USC 102
With respect to the rejection of claims 14, 16-17 and 19-20 under 35 USC 102 over the reference of Anderson et al.(US 5,217,693), this rejection has been withdrawn in view of the amendments to claim 14 and related comments on page 6 of the response dated 2/22/2021.  Note new grounds of rejection have been applied under 35 USC 103 over the combination of Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) wherein the newly cited reference of Lewis et al. addresses the obviousness of using capillary action or suction to drawn embryos and/or solutions into a tube for holding embryos.

35 USC 103
With respect to the rejection of claims 15 and 18 under 35 USC 103 over the reference of Anderson et al.(US 5,217,693), this rejection has been withdrawn in view of the amendments to claim 14 and related comments on pages 7-8 of the response dated 2/22/2021.  Note new grounds of rejection have been applied under 35 USC 103 over the combination of Anderson et al.(US 5,217,693) in view of Lewis et al. (US 2004/0177390) wherein the newly cited reference of Lewis et al. addresses the obviousness of using capillary action or suction to drawn embryos and/or solutions into a tube for holding embryos.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB